Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09 July 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 09 July 2021 have been fully considered but they are not persuasive. Applicant argues that figure 5 of Urry (US 5962163), which is particularly relied upon in the rejections of record under 35 U.S.C. 102(a)(1) and (a)(2) and 35 U.S.C. 103, does not teach the first anode portion that is adjacent to a current collector and a second anode portion that is separated from the current collector by the first anode portion. Although the examiner agrees that figure 5 specifically does not show a current collector, the examiner asserts that this is merely because of the perspective of the figure. As argued by applicant, figures 3 and 4 both show a current collector (28) which is radially centrally located in the cell and column 5 lines 15-18 indicate that the swelling nuggets (44) of figure 5 are an alternative to the swelling rods (26) shown in figures 3 and 4. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have known to include the same radially centrally located current collector in the embodiment of figure 5 as is shown in figures 3 and 4 in order to pass current generated by the electrode active material. Additionally, column 4 lines 44-52 is only in contact with the central portion of the anode.” However, the examiner notes that in the claim, there is no boundary between the first and second anode portions. Therefore, the purpose of Urry requiring the current collector be in contact with the periphery of the anode can still be met, and the claim can simultaneously still be met if, for example, the boundary between the claimed first and second anode portions was the boundary shown below on the examiner annotated figure 4. Applicant has failed to show any difference between the radially central portion of the anode in Urry and the instant first anode portion or between the peripheral portion of the anode in Urry and the instant second anode portion; therefore, the rejections of record are upheld below addressing the newly amended claim limitations.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Urry (US 5,962,163), of record.
Regarding Claim 1, Urry teaches an electrochemical cell (an alkaline cell 10, see examiner annotated figure 5 below) comprising: a container (steel can 12); a cathode (cathode 20) forming a hollow cylinder and having a cathode outer surface defining an interior portion of the cathode; an anode (anode 24) positioned within an interior portion of the cathode (see figure 4 showing that the anode 24 

    PNG
    media_image1.png
    788
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    587
    622
    media_image2.png
    Greyscale

Claim 3, Urry further teaches that the first anode portion comprises the central portion of the anode and the second anode portion is positioned between the anode outer surface and the first anode portion (see examiner annotated figure 5 above as well as the top view shown by figure 4).
Regarding Claim 19, Urry further teaches that the first anode portion and the second anode portion further collectively define a continuous anode formed of at least the first anode characteristic and the second anode characteristic (see in figures 4 and 5 that one continuous anode is used, and the swelling nuggets 44 are concentrated to the central axis of the anode via centrifuge, which results in varying quantities of zinc active material in the central and outer peripheral portions of the anode, see column 5 lines 20-22).

Claim Rejections - 35 USC § 103
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Urry as applied to Claim 3 above, in view of Durkot (US 2007/0248879 A1) and evidenced by the ASM Handbook, Volume 7 – Powder Metallurgy (2015), Chapter 12. Bulk Properties of Powders, all of record. Urry teaches that the anode active material (zinc powder) is any size, form, or type of zinc that can be used to form a gelled anode for alkaline cells (see column 2 lines 23-33). Urry also teaches a cathode of manganese dioxide (see column 3 lines 3-7). Urry does not teach that the first anode material composition (anode mix 24) comprises an active material having a first particle size and the second anode material composition comprises an active material having a second average particle size, wherein the first average particle size is different from the second average particle size and wherein the first average particle size is smaller than the second average particle size.
Durkot also teaches a primary alkaline battery including a zinc anode, and particularly teaches an anode including zinc fines (zinc particles small enough to fit through a 200 mesh size screen) in 
The ASM Handbook teaches that decreasing particle size generally decreases apparent density (see pages 116-117 “Factors Affecting Apparent Density). Since Urry teaches that when centrifuging the cell, the lower density swelling nuggets (44) concentrate along the central axis of the cell and the higher density zinc powder is concentrated at the outer peripheral region of the anode (see column 5 lines 21-25), in modifying the zinc active material of Urry with that of Durkot as indicated above and extending the teachings of the ASM Handbook regarding particle size, it would be expected that the larger and denser particles of zinc would concentrate at the outer peripheral edge of the anode and the smaller and less dense particles of zinc would concentrate along the central axis of the cell. This combination would meet both Claims 9 and 10, which require that the first average particle size (i.e. the particle size along the central axis of the cell) is smaller than the second average particle size (i.e. the particle size at the outer peripheral region of the anode). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Urry as applied to Claim 3 above in view of Wei (US 20180316064 A1) as cited on applicant’s IDS dated 17 July 2020. Urry discloses additives such as a gelling agent and other additives such as viscosity binder (polyacrylic acid) .
However, Wei also discloses a zinc anode battery having cylindrical configuration (see abstract and [0037]) and further discloses that the electrode can comprise additives such as surfactants including combination of sulfonate and phosphate ester (see [0059] and [0064]) in order to improve the lifespan of the battery (see [0028] and [0079]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to incorporate a surfactant such as a combination of sulfonate and phosphate ester as the additives of Urry in order to improve the lifespan of the battery. Further, it would be expected that when making this combination with the embodiment of Urry shown by figure 5, the concentration of surfactant additive would be expected to increase from the center radially outward to the separator similar to that of the zinc particle as a result of the swelling nuggets (44) occupying more of the volume of the cell closer to the central axis of the cell and the centrifuging process that this formation is a result of.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723